Citation Nr: 1303096	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  12-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a colon disorder, and if so, whether the benefit should be granted.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a colon disorder, and if so, whether the benefit should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to December 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit on appeal. 

The Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that the only issue certified to the Board was the claim to reopen service connection for a colon disorder.  The Board finds however, that upon a liberal review of the evidence of record and in light of the complicated procedural history that both issues as identified on the cover page of this decision are before the Board and will proceed accordingly.  As will be discussed in greater detail below, these claims will both be reopened and, therefore, there is no prejudice to the Veteran by the above recharacterization of the issue.

The January 2010 rating decision declined reopening the claim finding no new and material evidence had been submitted regarding the Veteran's claim.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a colon disorder and entitlement to compensation under § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2004, the RO most recently declined to reopen the Veteran's claim of entitlement to service connection for a colon disorder.  

2.  Evidence received since the June 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a colon disorder; such evidence is not cumulative or redundant of evidence already of record. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a colonoscopy was most recently denied in an unappealed December 2002 rating decision.

4.  Evidence received since the December 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a colon disorder; such evidence is not cumulative or redundant of evidence already of record. 

CONCLUSIONS OF LAW

1.  The June 2004 rating decision that declined to reopen the previously denied claim of entitlement to service connection for a colon disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the June 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for a colon disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The December 2002 rating decision that denied entitlement to 38 C.F.R. §38 U.S.C.A. § 1151 benefits for residuals of a colonoscopy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  Evidence received since the December 2002 rating decision in relation to the Veteran's claim for entitlement to compensation for 38 U.S.C.A. § 1151 benefits is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection and compensation under § 1151 for a colon disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which is addressed in the remand below. 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to compensation under § 1151 was denied in May 2002 and December 2002 rating decisions, and the Veteran was provided notice of the most recent denial in December 2002.  He did not appeal the denial.  The § 1151 claim was denied because the Veteran was not found to have any residual disability of the colon following the October 2001 colonoscopy and it was a "necessary consequence" of the colonoscopy procedure.  

Service connection for a colon disorder was originally denied in a January 1957 rating decision.  It was denied because the Veteran's in-service surgery was remedial, and his current gastrointestinal condition appeared one year prior to the rating decision.  Service connection for a colon disorder was most recently denied in a June 2004 rating decision.  The Veteran was informed of the decision that same month but did not appeal the denial.  Service connection was denied because the no new and material evidence had been received to reopen his claim.  

Evidence of record at the time of the May 2002, December 2002, and June 2004 rating decisions included the Veteran's service treatment records (STRs), VA treatment records (including those from the 2001 colonoscopy and perforation repair), informed consent form dated prior to the colonoscopy, and VA examination report from August 1983.  These records reflect that in October 2001, the Veteran underwent a colonoscopy, during which he experienced a perforated colon.  This perforation was repaired.  VA treatment records reflect continued complaints of chronic abdominal and intestinal pain, with a diagnosis of sigmoid diverticulosis.  

The evidence received since the May 2002, December 2002, and June 2004 rating decisions most importantly includes the Veteran's November 2012 hearing testimony.  He testified that the colon perforation caused during his October 2001 caused significant abdominal/intestinal pain, so much so that he became depressed due to the pain.  He also testified that a doctor told him that his colon "was never fixed right in the first place."  The Veteran and his representative also asserted that had the Veteran's history of colon/abdominal problems been known, better care would have been taken to prevent the perforation.  

Upon careful review of the evidence of record received since the May 2002, December 2002, and June 2004 rating decisions, the Board finds that new and material evidence has been received to reopen the claim.  

The § 1151 claim was denied, based in part, on there being no residual disability caused by the surgical procedure.  The Veteran has since contended that the colon perforation has subsequently caused significant abdominal pain and depression.  In addition, the service connection for a colon disorder was denied because his in-service surgery was remedial in nature, and his post-service complaints began sometime around 1956.  The evidence received since the June 2004 rating decision shows continued complaints of significant abdominal pain and the contentions of the Veteran that his in-service surgery aggravated a preexisting colon problem, or alternatively, caused his current colon disorder.  He essentially testified that he has had continuous abdominal/intestinal problems since his in-service surgery. 

The Board notes that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss physically observable symptoms like gastrointestinal discomfort.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such contentions of continuity of gastrointestinal discomfort were not of record at the time of the June 2004 rating decision.

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the Veteran's lay statements since the May 2002, December 2002, and June 2004 rating decisions, at the very least, raise a reasonable possibility of substantiating the claim and constitute new and material evidence sufficient to reopen his claims.  

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claims of entitlement to service connection for a colon disorder and entitlement to compensation under § 1151 for a colon disability on the merits.

ORDER

New and material evidence having been received, the claim for entitlement to service connection for a colon disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for an additional disabilities following an October 2001 colonoscopy pursuant to 38 U.S.C.A. § 1151 is reopened; the appeal is granted to this extent only.


REMAND

In light of the reopening above, the Board finds that further evidentiary development is necessary prior to adjudication of the Veteran's claims.  

First, the Board notes that the Veteran has had a significant and complicated procedural history in this matter.  As discussed in the introduction above, he is seeking service connection or compensation under § 1151 for his current colon problems.  

There is evidence of record indicating that the Veteran had an abdominal surgery prior to service.  During service, he suffered with abdominal pain, which was later diagnosed as sigmoid bowel obstruction.  While in service, he underwent an abdominal adhesiotomy and had an emergency appendectomy.  

Following service, he continued to complain of bowel/abdominal pain, discomfort, and problems.  In October 2001, in an attempt to determine the cause of his discomfort, the Veteran underwent a colonoscopy at the VA Medical Center.  During the procedure, the Veteran's colon was perforated.  This perforation was later repaired and took some time to heal.  The Veteran is currently diagnosed as having sigmoid diverticulosis and chronic abdominal pain.  He also complains of depression that is secondary to his gastrointestinal complaints.  

The Veteran has not been afforded a VA examination in conjunction with his § 1151 claim and has not had any recent VA examination related to his service connection claim.  

The Board finds that a remand is required in this case to determine whether the Veteran has additional disabilities as a result of any carelessness, negligence, lack of proper skill, or error in judgment, or not a reasonably expected result or complication of VA treatment in conjunction with his October 2001 colonoscopy.

Furthermore, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002). Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2012).

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

Also, an opinion is required to determine whether the Veteran's had a preexisting gastrointestinal disability and whether it was aggravated during his active duty, or whether any currently diagnosed gastrointestinal disability is etiologically related to his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his colon disorder.  The claims file, including any pertinent evidence in Virtual VA, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an answers/opinions to the following:

a.  Describe with detail the nature of any current gastrointestinal disorder;

b.  As to each diagnosis identified, provide an opinion whether such disability clearly and unmistakably (that is, obviously or manifestly) existed prior to the Veteran's active duty service. 

Then address either c. or d. below, as appropriate:

c.  If a gastrointestinal disorder did not clearly and unmistakably exist prior to active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that disorder originated during, or is etiologically related to, his active duty service.

d.  If a gastrointestinal disorder did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether the disability clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

The examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  For the purpose of this opinion, the examiner should assume that the Veteran is a competent and credible historian as to his experiences in service.

The examiner is also asked to provide an opinion addressing whether the Veteran has an additional disability due to his October 2001 colonoscopy at the VA Medical Center, and determine whether any additional disabilities were foreseeable consequences of the treatment provided, and whether the Veteran's symptoms resulted from carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.

The claims file must be made available to, and reviewed by, the examiner, and the examiner must state that the claims file was reviewed in the report provided.  A complete rationale for all conclusions and opinions, with citation to relevant medical findings, must be provided.

2.  After the development requested above has been completed, to the extent possible, the RO/AMC should re-adjudicate the Veteran's claims.  If the full benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


